Citation Nr: 0621520	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He died in March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to DIC under 38 U.S.C. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in March 2003.  The death certificate 
lists the cause of death as inanition due to liver failure, 
obstructive jaundice, and carcinoma of the common bile duct.  

2.  At the time of the veteran's death, service connection 
was in effect for a gunshot would to the right buttock, 
evaluated as 50 percent disabling; a gunshot would to the 
left buttock, evaluated as 50 percent disabling; a transverse 
fracture of the third sacrum, evaluated as 60 percent 
disabling; postoperative scars on the abdomen, evaluated as 
30 percent disabling; and infectious hepatitis, evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's service connected disabilities was 100 percent from 
July 30, 1998.

3.  Infectious hepatitis incurred in service was not related 
to the veteran's fatal carcinoma of the common bile duct.

4.  The veteran's service-connected disabilities did not play 
a role in his death; render him less able to withstand the 
effects of his fatal underlying disease or diseases; or 
hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the appellant's claim was received in 
October 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in April 2003 
instructed appellant regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence in support of it.  The letter indicated that VA 
would assist the appellant in obtaining evidence supportive 
of her claim.  This April 2003 VCAA letter predated the RO's 
decision on the merits of the appellant's claim.

The Board concludes that VA has complied with the notice 
requirements of the VCAA and the implementing regulations in 
this case.  

In addition, the RO has obtained a medical opinion regarding 
the cause of the veteran's death.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the record discloses that the veteran was wounded 
during World War II in October 1944 while fighting in France.  
He sustained a severe perforating wound which entered the 
right buttock and exited the left buttock.  His injuries 
involved muscles, the sacrum, the sigmoid colon, and right 
sciatic nerve root.  A November 1944 treatment record 
indicates that the veteran was treated for acute infectious 
hepatitis.  In December 1945 the veteran was found unfit for 
military duty due to paralysis of the left sciatic nerve.  

Service connection was granted for the veteran's combat 
injuries in a February 1946 rating decision.  

On VA examination in October 1947, the veteran denied medical 
treatment in the previous six months other than self 
treatment for colds.  His general appearance was good.  The 
examiner noted that the veteran had suffered from yellow 
jaundice and infectious hepatitis in 1945, but that he had no 
residuals.  

At a July 1948 VA examination, the veteran denied medical 
treatment in the previous year.  His general appearance was 
good.  In January 1950 the veteran also denied medical 
treatment in the previous year.

In an October 1959 rating decision, the RO established 
service connection for infectious hepatitis.  The RO noted 
that no residuals were shown following initial treatment in 
service.

In August 2002 the veteran presented to his private physician 
with a complaint of jaundice over the previous three days.  
The physician noted that the veteran had suffered from 
jaundice in 1945 as the result of multiple surgeries and 
blood transfusions.  The veteran denied any other liver 
problems.  The physician indicated that liver function tests 
performed within the previous two years had revealed no 
persistent elevated liver functions with the likelihood of 
chronic active hepatitis from hepatitis B very unlikely.  

A CT scan performed in August 2002 revealed severe dilatation 
of the common bile duct and stones in the gallbladder.  There 
was edema around the head of the pancreas and apparent 
obstruction of the common bile duct.  Further testing in 
September 2002 revealed a biliary carcinoma completely 
obstructing the common bile duct.  A stent was inserted.  

In September 2002 the veteran inquired of his physician 
whether his cancer could be related to his serum hepatitis in 
1945.  The physician noted that the veteran's cancer was not 
a primary liver tumor or hepatoma, but biliary cancer, which 
had not been linked to chronic hepatitis.

In an April 2003 statement, the appellant indicated that the 
veteran had contracted hepatitis while recovering from his 
wounds.  She stated that when he became ill in August 2002 he 
was given liver function tests.  She noted that he was 
diagnosed with cancer of the pancreas and went on to die of 
cancer and liver failure.

In her September 2004 substantive appeal, the appellant 
argued that the damage done to the veteran's liver and 
pancreas by hepatitis had weakened the area.  She expressed 
her belief that cancer attacks the most vulnerable areas, and 
the veteran's liver and pancreas were most vulnerable and 
weakened.  She urged that there was a connection between the 
hepatitis in service and the veteran's cancer.

In an October 2004 letter, the veteran's son stated that his 
father had died in March 2003 from pancreatic cancer.  He 
argued that his mother was eligible for death benefits 
because the veteran's in-service hepatitis had weakened his 
liver and pancreas and made them more susceptible to cancer.

The RO sought a medical opinion in June 2005.  The physician 
indicated that she had reviewed the file.  She noted that the 
veteran had died as the result inanition due to liver 
failure, obstructive jaundice, and carcinoma of the common 
bile duct.  She also noted that the veteran had suffered from 
hepatitis in service, but that the hepatitis had resolved 
with no residuals.  She stated that she had reviewed the 
notes from the veteran's private physician and that the 
veteran had experienced no recurrence of hepatitis or 
elevated liver function tests.  She noted that the physician 
had obtained a hepatitis panel in December 2002 and the 
results revealed an old infection of hepatitis B but no 
active disease.  She pointed out that most cases of hepatitis 
B resolved spontaneously within weeks after the initial 
infection and that it appeared that the veteran's case had 
resolved.  She indicated that she found no documentation of 
any chronic active hepatitis in the veteran's records.  She 
also noted that while primary liver tumors had been linked to 
chronic active hepatitis, the veteran had biliary cancer, 
which had not been linked to chronic active hepatitis.  She 
concluded that it was less likely than not that the veteran's 
hepatitis had in service contributed materially toward the 
cause of his death.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, at the time of the veteran's death, service 
connection had been established for a gunshot would to the 
right buttock, evaluated as 50 percent disabling; a gunshot 
would to the left buttock, evaluated as 50 percent disabling; 
a transverse fracture of the third sacrum, evaluated as 60 
percent disabling; postoperative scars on the abdomen, 
evaluated as 30 percent disabling; and infectious hepatitis, 
evaluated as noncompensably disabling.  The combined 
evaluation for the veteran's service connected disabilities 
was 100 percent.

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  As an initial matter, the Board notes that the 
medical conditions listed on the veteran's death certificate 
were not demonstrated either during the veteran's active 
military service or for many years thereafter.  A VA examiner 
noted in October 1947 that although the veteran had suffered 
from infectious hepatitis in 1945, he had no residuals.  In 
August 2002, the veteran's private physician noted that liver 
function tests performed within the previous two years had 
revealed no persistent elevated liver functions and that the 
likelihood of chronic active hepatitis was very unlikely.  

Moreover, there is no competent evidence that the veteran's 
fatal cancer was related to his service-connected 
disabilities, to include hepatitis.  The veteran's private 
physician, in a September 2002 treatment record, indicated 
that the veteran's cancer was not a primary liver tumor or 
hepatoma, but biliary cancer, which had not been linked to 
chronic hepatitis.  The VA physician opined in June 2005 that 
it was less likely than not that the hepatitis suffered by 
the veteran in service did not contribute materially toward 
the cause of his death.  In support of her opinion, she 
pointed out that the veteran's records revealed no chronic 
active hepatitis, and that biliary cancer had not been linked 
to chronic active hepatitis.

The Board has considered the assertions of the appellant and 
her son that the veteran's hepatitis in service affected the 
occurrence of cancer; however, as laypersons, they are not 
qualified to render an opinion concerning question of medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board acknowledges that the veteran suffered traumatic 
wounds as the result of service during World War II.  
However, the evidence in this case establishes that the 
service-connected disabilities, to include hepatitis, did not 
influence the occurrence of the veteran's carcinoma, did not 
render the veteran less capable of resisting the effects of a 
fatal disease process, or otherwise influence death.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

In the June 2003 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and for DIC.  In an August 2003 notice of disagreement, the 
appellant specifically expressed her disagreement with the 
denial of service connection for the cause of the veteran's 
death and for DIC.  

In January 2004 the RO contacted the appellant by letter, 
indicating that the August 2003 notice of disagreement could 
not be accepted because at the time, the appellant had not 
been officially notified that DIC was denied.

In a February 2004 notice of disagreement, the appellant 
again stated that she disagreed with the denial of service 
connection for the cause of the veteran's death and for DIC.  

The appellant has submitted a notice of disagreement with the 
denial of DIC.  However, she has not been issued a statement 
of the case on this issue.  The filing of a Notice of 
Disagreement places a claim in appellate status.  Therefore, 
a Statement of the Case regarding the issue of entitlement to 
DIC pursuant to 38 U.S.C.  § 1318 must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the appellant a 
statement of the case on the issue of 
entitlement to DIC pursuant to 38 U.S.C.  
§ 1318.

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


